DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan CN 111994998 A further in view of Liang CN 207899799 U further in view of Chen CN 208080780 U.
With respect to claims 10, 12, and 16, the Fan CN 111994998 A reference discloses a device, comprising: 1, machine body (has a greater length than a width); 2, spiral blade for mixing; 3, main shaft;  7 case; 8, water inlet; motor 9 attached to the case, 10 suction pump; 11, screen; 12, separating box; 13, belt; 14, adsorption box; 15, driven wheel; 16,  17 quartz glass tube; 18, rotating cylinder; 19 ultraviolet lamp (sterilizing light at least directed away;; from the top cover); 20 sealing cover that covers the UV source 20 (removable by releasing a clamp); ultraviolet intensity detector; 25, temperature meter; power supply; 29. processor; 30, water outlet; 31, clamping rod; 32, fixing groove; 33, spring; 34, connecting plate; 35, guide rod; 36, pushing block; 37, pressure spring; 38, straight rod; 39, 42 driving wheel.
The reference differs in that it does not disclose an extendable agitator that extends from and retracts towards the housing or a battery.
 However, the Liang CN 207899799 U reference does disclose a similar device having a retractable rod associated the stirring device such that it is moveable and broadly consider to retract and be inserted due to the up and down motion. The spring cover in the second motor shaft 14 13 sleeved with a spring (15) and locating bearing 16. the middle positions of the movable second motor shaft 13 connected with a filter cover 17, filter cover 17 lower by fixed connection of the support frame 19 with a blade 18, and the second motor shaft 13 lower end fixedly connected to an impeller 20, creating an extended arm along at least a portion of 1 side, see figures. Therefore, the motion has 2 degrees of freedom in the X and Y directions.  The reference does not disclose the agitation being off centered. However, this amount to design choice and location of parts.
It would have been obvious to one of ordinary skill in the art before the time of the effective filling date of the claimed invention to modify the Fan reference and use the retractable shaft and agitator location at the center of the rod, since the Liang reference discloses it would provide the added benefit of increased mixing due to its motion, and an obvious matter of design choice. 
The Chen CN 208080780 U reference discloses a similar UV mixing device disclosed as having 1, water sterilizing purifying device; 2, primary filter, 3, secondary filter, 4, water pipe, 5, a reverse osmosis filter, 51, liquid inlet 52, a liquid outlet, 53, concentrated solution outlet, 54, reverse osmosis core; 55, shell, 56, screen 57, a reverse osmosis membrane, 58, separation net, 6, inlet, 7, outlet, 8, of battery assembly, 9, circuit board 10, ultraviolet LED lamp sterilizing; 11, a stirring motor; 12, a stirring shaft; 13, stirring blade micro-controller 7, the motor 6, the power switch 8, the charging socket 9 connected with the battery 12 by electrically connecting the stirring shaft 5 and the motor 6 by a coupler, a micro controller the micro controller 7.
It would have been obvious to one of ordinary skill in the art before the time of the effective filling date of the claimed invention to modify the Fan in view of Liang references and use the battery power source configuration of the Chen reference, since the Chen reference discloses it would provide the added benefit of portable power. 

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan CN 111994998 A further in view of Liang CN 207899799 U.
With respect to claims 17-20, the Fan CN 111994998 A reference discloses a device, comprising: 1, machine body (has a greater length than a width); 2, spiral blade for mixing; 3, main shaft;  7 case; 8, water inlet; motor 9 attached to the case, 10 suction pump; 11, screen; 12, separating box; 13, belt; 14, adsorption box; 15, driven wheel; 16,  17 quartz glass tube; 18, rotating cylinder; 19 ultraviolet lamp (sterilizing light at least directed away;; from the top cover); 20 sealing cover that covers the UV source 20 (removable by releasing a clamp); ultraviolet intensity detector; 25, temperature meter; power supply; 29. processor; 30, water outlet; 31, clamping rod; 32, fixing groove; 33, spring; 34, connecting plate; 35, guide rod; 36, pushing block; 37, pressure spring; 38, straight rod; 39, 42 driving wheel.
The reference differs in that it does not disclose an extendable agitator that extends from and retracts towards the housing.
 However, the Liang CN 207899799 U reference does disclose a similar device having a retractable rod associated the stirring device such that it is moveable and broadly consider to retract and be inserted due to the up and down motion. The spring cover in the second motor shaft 14 13 sleeved with a spring (15) and locating bearing 16. the middle positions of the movable second motor shaft 13 connected with a filter cover 17, filter cover 17 lower by fixed connection of the support frame 19 with a blade 18, and the second motor shaft 13 lower end fixedly connected to an impeller 20, creating an extended arm along at least a portion of 1 side, see figures. The reference does not disclose the agitation being off centered. However, this amount to design choice and location of parts.
It would have been obvious to one of ordinary skill in the art before the time of the effective filling date of the claimed invention to modify the Fan reference and use the retractable shaft and agitator location at the center of the rod, since the Liang reference discloses it would provide the added benefit of increased mixing due to its motion, and an obvious matter of design choice. 
Allowable Subject Matter
Claims 1-9 are allowed. Claims 11, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose:
the extender arm is: extendable from the first cavity; and retractable into the first cavity; an agitator end coupled to the extender arm, wherein: as the extender arm is retracted into the first cavity, the agitator end is positioned adjacent to the first end of the elongated housing; and the agitator end is configured to stir a liquid substance as the motor actuates the extender arm; a controller electronically coupled to the sanitizing light and the motor, wherein the controller controls operation of the sanitizing light or the motor; a power port disposed at the second end of the elongated housing opposite the sanitizing light, wherein: the power port is configured to receive an end of a power cable; and the power port is electronically coupled to the sanitizing light, the motor, or the controller; and the power port is configured to directly power the sanitizing light, the motor, or the controller.  
the removable cap comprises: a first layer that comprises: a first opening that aligns with the sanitizing light as the removable cap is attached to the housing; and a ridge that attaches the removable cap to the housing; and a second layer that comprises a second opening that corresponds to the first opening; the first layer and the second layer are rotatably coupled to each other; in a first position of the second layer relative to the first layer, the second opening is aligned with the first opening so that the sanitizing light is exposed; and in a second position of the second layer relative to the first layer, the second layer covers the first opening so that the sanitizing light is covered.  
a first switch and a second switch, wherein: the first switch controls power to the sanitizing light; and the second switch controls power to the motor; or a single switch, wherein the single switch controls power to the sanitizing light and the motor.  
as the agitator is extended from the first end, the motor is engaged with the extender arm; or as the agitator is retracted adjacent to the first end, the motor is disengaged from the extender arm.  
a first switch and a second switch, wherein: the first switch as positioned on an exterior of the housing; the first switch controls power to the sanitizing light and the second switch; the second switch controls power to the motor; the second switch is automatically on as the agitator is extended a threshold length from the first end; and the second switch is automatically off as the agitator is retracted to the housing less than the threshold length.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774